HOOD, Judge
(dissenting)'.
The plaintiff in this case is an unskilled or common laborer. The injury which he sustained consists of the loss of the middle finger of his left hand. I cannot agree with the majority that plaintiff suffers substantial pain when he uses his hand. On the contrary, I interpret the evidence as showing that he suffers no appreciable pain when he uses his hand, and certainly what discomfort he has does not prevent him from doing almost any kind of manual labor. In my opinion the loss of one finger does not disable him from competing in the common labor market.
Under my appreciation of the facts, I feel that plaintiff is entitled to recover compensation benefits based on the specific-loss of the finger, or on the partial loss. of the use of the hand, or for the period of his actual disability, or even for permanent partial disability. I cannot agree with my conscientious brothers who constitute the majority, however, that under the facts presented here he is entitled to compensation benefits based on total and permanent disability.
For these reasons, I respectfully dissent.